 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances surrounding the discharge are not entirely free of suspicion.Thus, it is notwithout significancethatRespondent made its decision to terminate Bolton withoutfirstobtaining Bolton's version of the Smith incident and,indeed,withholdingSmith's identity as the one induced in the slowdown;on the other hand, it may bethat Respondent's conduct in this respect was motivated by a desire to shield Smithagainst possible reprisal by Bolton.Furthermore,Respondent retained in its employother employees(e.g.,Allen and Peace)whom it suspected of slowdowns,althoughit is true(as Respondent claims)that none of them were also suspected of inducingother employees to curtail production,aswas Bolton.Moreover,itmay be thatRespondent"simply wanted to make an`example' of[Bolton]in order to stop theslowdown, and apparently felt that it was unnecessary to discharge[other employees]to accomplish that purpose."California Cotton Cooperative, supra,1496.In any event,I have given weight to the countervailing factors supporting a findingof discrimination and I find, on the basis of the whole record,that these are counter-balanced by the factors supporting a contrary finding, including the circumstance(already found)that Respondent's defense was not a concocted one. There is noevidence of union animus on the part of Respondent at the plant here involved.The record shows that until the recent incidents,Respondent had had long andamicable relations with the Union extending over at least 10 years, during 6 of whichBolton was union president.The parties have periodically signed collective agree-ments, at least the last two with union shop and dues checkoff.There is no claim,let alone evidence,that Respondent had at any time previously taken reprisal againstany employee for processing grievances or protesting wage rates-the protected activi-ties of Bolton claimed by General Counsel to have motivated the discharge. Fromall that appears,these activities were normal,everyday occurrences to which Respond-ent willingly submitted in accordance with its contractual commitments.While itmay be(as Bolton testified Company officials had told him,supra,footnote 19),thatRespondent resented his filing of charges against two union members (Baconand Van Auken),I am satisfied that such resentment,even if established,was not asubstantial factor in Respondent'sdecision to terminate Bolton, particularly sinceRespondent took no action against Bolton until after the Smith incident-long afterthe charges were filed.Cf.Softexture Yarns, Inc.,128 NLRB 764, 766.For all of the reasons stated and on the basis of the entire record, I find and con-clude that General Counsel has failed to meet his burden of establishing by a prepon-derance of the credible evidence that Respondent's termination of Bolton on May 22was discriminatorily motivated, in violation of Section 8(a)(1) and(3) of the Act.RECOMMENDED ORDERUpon the basisof the foregoing findings and upon the entire record in this case,it is recommendedthatthe complaint be dismissed.Worthington Corporation,Compressor and Engine Division 1andOffice Employes International Union,Local No. 212,AFL-CIO,Petitioner.'Case No. 3-UC-1.October 13,1965DECISION AND ORDERUpon a Petition for Clarification duly filed under Section 9(b) ofthe National Labor Relations Act, as amended, a hearing was heldbefore Hearing Officer Jeremy jr. Cohen.All parties appeared andwere given full opportunity to participate at the hearing.Thereafter,the Employer and the Petitioner filed briefs in support of their respec-tive positions.'The nnnie of the Employer appears as amended at the hearing.Y The name of the Petitioner appears as amended at the hearing.155 NLRB No. 18. WORTHINGTON CORP., COMPRESSOR&ENGINE DIVISION223The National Labor Relations Board has considered the HearingOfficer's rulings made at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.Pursuant to the provisions of Section3 (b) of the Act,the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown,and Jenkins].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commercewithin themeaning of theAct.2.The labor organizationinvolvedclaims to represent certainemployees of the Employer .33.In its petition for clarification the Petitioner seeks to include asan accretion to its certified unit three systems and procedures analysts(Chavanne,Blyth, andWittig),and two assistants,electronic dataprocessing,and planning(Moretti andTurner).The Employer, con-trary to the Petitioner,contendsthat theseemployees are professional,or at least technical employees who do not havea communityof interestwith the employees in the bargainingunit; thatMoretti and Turnerare supervisors within the meaning ofthe Act; andthat, in any event,a self-determination election is the proper procedure to be followedin this case.On January 16, 1951, in Case No. 3-RC-556, pursuant to a consentelection agreement,the Petitioner was certified in the following unit :All officeclerical and technical employees,includinginspectors,checkers,stock checkers,or dispatchers,time study and departmentemployees,officecustodial employees and switchboard operators;excluding confidential secretaries,executives,managerial employees,nurses, and all guards,professionalemployees,and supervisors asdefined in the Act.On April 22,1953, in Case No. 3-RD-67, pursuant to a Decision andDirection of Election by the Board,the Petitioner was decertified in aunit composed of:All engineering and technical employees,subdivision engineers,electrical section leader,manager ofemergencyprocurement,purchas-ing assistants,research engineers,junior engineers,designers or designdraftsmen,detail draftsmen,draftingapprentices,test inspectors,specification clerks, tracers,executive clerks, bulletin composition em-ployees, and blueprint machine operators; but excluding the purchas-ing department leader, lead specification typist,typist clerks,blueprintclerks, stenographer clerks, file clerks, all other office clerical employ-ees, inspectors,time study and standard department employees, pro-duction and maintenance employees,guards, watchmen,and super-visors as defined in the Act.3The Petitioner's request for oral argument is hereby denied as, in our opinion, therecord, including the briefs,adequately presents the issues and positions of the parties. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe classifications included in the decertification unit, although notincluded in the certified unit, were apparently placed in that unit bymutual agreement of the parties, during the first contract negotiationsfollowing certification.The result of the decertification procedurewas to remove such employees or classifications from the scope of thecertified unit.Since the decertification proceeding, the recognition clauses in sub-sequent contracts, including the agreement in effect at the time of thehearing, describe the unit substantially as follows :All office, clerical, and technical employees, including inspectors,checkers, stock chasers or dispatchers, time study and standard depart-ment employees, office custodial employees, and switchboard operators;but excepting confidential employees, executives, managerial employ-ees, nurses, guards, technical, engineering, professional employees, andsupervisors in accordance with certification Case No. 3-RC-556, datedJanuary 16, 1951 and Case No. 3-RD-67, dated April 22, 1953. Em-ployees coming under the jurisdiction of United Steelworkers ofAmerica [production and maintenance employees] and PatternmakersLeague of North America [pattern department] are excluded from theprovisions of this agreement.For many years, the Employer operated many "unit recordmachines," such as tabulators, sorters, verifiers, calculators, reproduc-ing machines, keypunch machines, and simple machines.Thesemachines were located in the tabulating department and the 10 or 11tabulating department employees, excluding supervisor Guasteferro,were included in the Petitioner's bargaining unit. In the tabulatingdepartment, 85 percent of the work related to accounting, that is,inventory, production, and purchases control operations, and to thecomputation on incentive rates.The remaining 15 percent of the workrelated to traffic control, shipping reports, and other matters.About January 1963, the Employer decided to install an IBM 1440computer.Thereafter, the Employer created the electronic data proc-essing methods and planning department, herein referred to as theEDP department.The tabulating department was completelyabsorbed by the EDP department and Guasteferro continued as super-visor of the new department. Turner, who had been tabroom groupleader in the tabulating department, was removed from the bargainingunit and reclassified as an assistant, electronic data processing andplanning.Until the installation of the computer about June or July1964, the EDP department functioned with the older record machines.Upon the actual installation of the 1440 computer, some of the tabulat-ing department equipment was immediately removed. It is contem-plated that eventually all operations previously performed by the tab-ulating department employees will be computerized. WORTHINGTON CORP., COMPRESSOR & ENGINE DIVISION 225There are approximately 13 employees in the EDP department in thePetitioner's unit, including 1440 console operators and keypunch oper-ators.The console operator classification was created in June or July1964, following the installation of the 1440 computer and the employeesserving in this capacity have been included in the unit represented bythe Petitioner.With respect to Turner and Moretti, classified as assistants, elec-tronic data processing and planning, the record shows that both workin the enclosed EDP office with Guasteferro.4Turner, as previously noted, served as tabulating room group leaderuntil he was reclassified to his present classification and transferred tothe EDP department.Moretti, who was previously a specificationsclerk in the parts service department, a classification not in the bargain-ing unit, was transferred into the EDP department in October 1964.Turner and Moretti are high school graduates, and Turner has had 2years of college, including 1 year of accounting plus a night schoolcourse in computer statistics, while Moretti has taken courses at ErieCounty Technical Institute, and both men have taken IBM computercourses and have received on-the-job computer training.The assistants, electronic data processing and planning, direct andcoordinate all phases of tabulating or data processing work requiredto accomplish complex specific jobs on established systems, and theyassist in establishing new systems for application of tabulating or dataprocessing techniques; plan proper procedures such as writing of oper-ating instructions, stored program coding, making flow charts, design-ing forms, and preparing setup diagrams.They are responsible forcontrol panel wiring for nonstandard runs; check and review work foraccuracy and completions and make test runs. It appears that in pre-paring and adopting new programs for computer application theyare required to use their own initiative and independent judgment.The record shows that the electronic data processing and planningassistants monthly salary ranges from $641.25 to $774.75.The highestweekly salary grade in the bargaining unit, at labor grade 12, on amonthly basis, begins at $598 and has a high of $671.67.Chavanne, a systems and procedures analyst, who is supervised bythe comptroller, Mathes, performs work in the same area as Moretti,Turner, and Guasteferro, in the EDP office.He has been temporarilyassigned to the 1440 computer program but is primarily engaged insystems and procedures work unrelated to the 1440 computer.At thepresent time his work involves devising new applications for the use ofthe 1440 computer in all areas of the plant, whereas the others here in'The record further shows that engineering data processing employees performingsomewhat similar work on the Employer's IBM 1620 computer also work in this officewith Moretti and Turner.However,the Petitioner makes no claim that these engineeringdata processing employees should be included in the office clerical unit. 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDissue are engaged in work adapting the computer to the Employer'saccounting procedures.Chavanne started with the Employer as an office messenger andprogressed through various job classifications.During the transi-tional period in 1963 and part of 1964,and before he was given his pres-ent job classification, Chavanne worked with Guasteferro preparingfor the installation of the 1440.In March 1965, he received his presenttitle and began to work on a program to adapt the 1440 to inventorycontrol procedures.Chavanne isa high schoolgraduate,attended theUniversity of Buffalo night school for 3 years, had on-the-job trainingand IBM courses,and has taken a familiarization course with IBMtype equipment at Bryant & Stratton, a business school inBuffalo.Chavanne spends about 50 percent of his time doing work related tothe 1440,and the remaining 50 percent of his time is spent on formscontrol, not an EDP departmental operation,and systems and proce-dures development,unrelatedto the 1440.This latter work was for-merly performed by various supervisors in the plant and was never per-formed by bargaining-unit personnel,and is the same work as he waspreviously performing as the supervisor of systems control.Blyth and Wittig, also systems and procedures analysts,are super-vised by the manager of materials,Murnane, because the computerwork which they are doing is functionally related to the departmentthatMurnane supervises.Blyth andWittig areprimarily respon-sible for converting a manual ledger system to a 1440 application. OnDecember 1, 1963,Wittig was promoted to a systems and proceduresanalyst.Blyth was hired on June 22,1964, as a systems and proceduresanalyst.Both Wittig and Blyth are college graduates,have takenIBM courses on the 1440computer,and from December 1963, to June1964, worked on systems and procedures to be utilized when the 1440arrived.The duties of systems and procedures analysts involve thedevelopment of systems and procedures.In this regard,the decisionsof Chavanne,Wittig, and Blyth are based on general knowledge ofcompany policies and procedures and application to areas not previ-ously covered.They also modify old procedurestomeet new condi-tions, and administer all phases of the development,application,instal-lation,and maintenance of systems in material control, purchasing,production control, and related areas.The systems and proceduresanalysts coordinate the work of operating personnel in all depart-ments, through department heads, as required,when action is necessaryand related to the successful installation of a system;make feasiblestudies,including detailed cost analysis,machine recommendations,and organization changes, as required,to maintain operations at a pro-gressive and competitive level; develop long range plans for plantwidesystems and procedures network to integrate and,simplify methodsof accumulating data for management decisions. ROHM & HAAS COMPANY227A systems and procedures analyst has a weekly salary of $119.10to $134.85.Under the Petitioner's contract, labor grade 9 receives aweekly salary in the range of $118.23 to $131.48.The work described above was not performed by any employees ofthe Employer prior to 1963, when the Employer began to prepare forthe installation of the 1440 computer.The five employees sought bythe Petitioner operate the 1440 computer only to test, clarify, or correctprograms which they have devised. Thereafter, the console operatorruns the program as a routine matter. If the console operator encoun-ters any problems, he checks with the person who devised the program.Since the systems and procedures analysts, and the assistant, elec-tronic data processing and planning employees, are engaged in workthat is completely new to the plant, namely, devising procedures andsystems for the newly acquired 1440 computer, they are not engagedin work which was previously performed at the time of the certificationin 1951; it appears that the Petitioner did not claim to represent orattempt to bargain for these employees during the contract negotiationsin August 1964, sometime after the jobs involved in this proceedingwere established.Considering these factors, along with the differencesin their job function, responsibilities, and use of initiative and judg-ment from that of employees in the clerical unit, we find, upon theentire record, that the systems and procedures analysts and the assist-ant, electronic data processing and planning employees, cannot beregarded as an accretion to the existing clerical unit.5We shall there-fore deny the Petitioner's motion to amend the certification and shalldismiss the instant proceeding. In view of our dismissal for the abovereasons, we find it unnecessary to decide whether Moretti and Turnerare supervisors within the meaning of the Act, or whether the systemsand procedures analysts, and assistant, electronic data processing andplanning employees, are professional or technical employees.[The Board dismissed the petition for clarification of unit.]c GeneralIronWorksCo., 150 NLRB 190;Aluminum Company of America,140NLRB 929.Rohm & Haas CompanyandUnitedIndustrialWorkers of NorthAmericaof the Seafarers International Union of North Amer-ica, Atlantic, Gulf, Lakes & Inland Waters District, AFL-CIO.Case No. 4-CA-3598.October 14, 1965DECISION AND ORDEROn July 26, 1965, Trial Examiner Sidney S. Asher, Jr., issued hisDecision in the above-entitled proceeding, finding that the Respondent155 NLRB No. 25.212-809-66-vol. 155-16